The Chancellor.
For the present the injunction will be dissolved except as to further waste.
As to the rails, &c., which have been cut, they have been removed from the swamp, and have been struck off to bidders at a public vendue, at the place to which they were so removed. It is asked that the injunction be continued to prevent the bidders from taking them away from that place. If the injunction in this respect should be continued, it would be proper, the title being in dispute, that the court should direct a sale, and that the proceeds be brought into court to abide the event of the suit. But I see no good reason for this course. Esther Willis is responsible in trespass, if it be a trespass on property of the complainant, and is able to respond. And I am inclined to think that the injunction should be dissolved altogether. As to future cutting, the complainant would have the same remedy above mentioned, if he is in possession. If he is not, and it must be taken, under the pleadings, that he is not, ejectment and rule to stay waste will protect him. The title is in dispute ; no action at law has been commenced; Esther Willis is able to respond; and there is, to say the least, nothing persuasive in the case, as it appears by the bill and answer, to induce the court to continue an injunction.
The injunction was afterwards wholly dissolved.